Citation Nr: 1412138	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-08 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include due to exposure to herbicides.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1971 to July 1973.  

This matter initially came before the Board of Veterans' Appeals (Board) from April 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In those decisions, the RO, in pertinent part, denied service connection for diabetes mellitus, type II and tinnitus, respectively.  

In August 2013, the Veteran testified at a hearing before the undersigned using video-conferencing technology; a transcript of that hearing is of record.

A review of the Virtual VA and VBMS electronic claims files reveal documents that are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam or the inland waterways of the Republic of Vietnam.

2.  Diabetes mellitus did not manifest in service or for many years thereafter, and is unrelated to service.

3.  Tinnitus was manifest during service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Tinnitus was incurred in wartime service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As the claim for service connection for tinnitus is completely favorable to the Veteran, a discussion of VCAA is not necessary.  

In regard to the claim for service connection for diabetes mellitus, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-rating February 2009 letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for diabetes mellitus, type II.  This included informing him generally that the cause of a disability is presumed for veterans exposed to certain herbicides, such as by serving in Vietnam.  The RO further explained the rules regarding presumptive service connection based on exposure to Agent Orange.  The February 2009 letter satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  And, the Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, service personnel records, information regarding the Veteran's service from the U.S. Army & Joint Services Records Research Center (JSRRC), and VA treatment records.  Although the Veteran indicated that he received private treatment for his diabetes mellitus and those records have not been associated with the claims file, VA attempted to obtain the records, and the Veteran testified that he could not obtain the records because the physician moved.  Moreover, there is no possibility that those records would assist the Veteran in substantiating his claim as the Veteran has already established a current diagnosis of diabetes mellitus and the issue at hand is whether the Veteran served in the Republic of Vietnam.  

The Board notes that a VA examination was not provided to determine the etiology of the Veteran's diabetes mellitus.  However, as noted above, the issue is whether the Veteran served in Vietnam or the inland waterways.  Accordingly, a VA examination was not required.  

Finally, during the Board videoconference hearing, the undersigned discussed with the Veteran and elicited information with regard to his claimed Vietnam service and suggested evidence that may not be of record that could potentially assist the Veteran in substantiating his claim.  This action supplemented VA's compliance with the VCAA and, complied with 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.

General Legal Principles 

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

For such diseases, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Diabetes Mellitus

The Veteran has been diagnosed with diabetes mellitus, type II.  He does not claim entitlement to service connection on any of the bases above.  Rather, his claim is based on the laws and regulations providing that, if a veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e); see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. Reg. 59,540-42 (Oct. 16, 2003).  

Specifically, a veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The Board notes that, as to what constitutes inland waters, VA's Compensation and Pension Service indicated in a December 2008 Bulletin: "Please be advised that Da Nang Harbor and all other harbors along the Vietnam coastline are considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam. . . . Inland brown water service in Vietnam refers to operations on rivers, estuaries, and delta areas inside the country itself."  See also VA Adjudication Procedures Manual Rewrite (M21-1MR), Part IV, Subpart ii, 1.H.28.h notes section ("[s]ervice aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Rahn Bay, along the RVN coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides, unless the Veteran served as a coxswain aboard ship and reports going ashore during anchorage").

For the following reasons, the Board finds that the Veteran did not serve in Vietnam under this interpretation of the statute and regulation.

A review of the Veteran's service personnel records establish that the Veteran served in the Navy aboard the U.S.S. Juneau between September 1971 and July 1973.  In his written statements and Board hearing testimony, the Veteran candidly conceded that he did not go on land in Vietnam, but he did touch the waters when his ship was in close proximity to shore.  The Veteran testified that he could throw a rock from the ship and hit the shore of Vietnam, but explicitly stated that he did not go ashore.  

Although the Veteran's DD Form 214 indicates that he "served in Vietnam," his service personnel records do not indicate that he set foot in Vietnam or left the "blue waters" off the coast of Vietnam.  The chronology and basic narrative of the USS Juneau establish that in 1971 and 1972 the ship went underway off Vietnam for support activities on multiple occasions, to include in September 1972 to allow Vietnamese Rangers aboard the ship who were utilized in an "amphibious exercise."  

In March 2009, the U.S. Army and Joint Services Records Research Center (JSRRC) provided a letter that confirmed the Veteran served aboard the USS Juneau which, while he was aboard, was in the official waters of the Republic of Vietnam from May to June 1972, July 1972, August to October 1972, and November 1972.  The letter provided that, based on a review of the service treatment records, personnel records, DD Form 214, and separation qualification records, there was no documentation showing that the Veteran ever set foot in Vietnam or that his ship docked in Vietnam.  The Defense Personnel Records Image Retrieval System confirmed that the ship went off the coast of Vietnam for support activities and was the floating home for a Battalion Vietnamese Rangers, but did not indicate that the ship went into the "brown waters" of Vietnam or that the Veteran set foot in Vietnam.  

The Board notes that the Veteran and his representative submitted a highlighted copy of the chronology of the USS Juneau from 1971 and 1972.  One highlighted passage provides, "...followed by a trip off the Vietnam coast with short port calls to transfer equipment at Da Nang, Vung Tau and Song Bo De."  These events occurred in January and February 1971, prior to the Veteran's enlistment in September 1971.  

Furthermore, a January 2010 Compensation and Pension Bulletin listed information regarding vessels identified as traveling in the "brown waters" of Vietnam.  Although the list is not dispositive, the Veteran's ship, the USS Juneau, is not among those listed.

A May 2009 memorandum from the JSRRC also indicated that, based on extensive research, the JSRRC has determined that it can provide no evidence to support a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.

Although the Veteran provided a buddy statement in August 2013 from a lance corporal aboard his ship that indicated that the Veteran went ashore in Vietnam, the Board finds this buddy statement to be inconsistent with the testimony provided by the Veteran and the evidence of record.  The buddy statement is therefore not afforded any probative value.  

As Veteran specifically testified that he did not set foot in Vietnam, and, in regard to the only possible places that he may have come in contact with the waters near the shore Vietnam, they are in the "blue water" regions and not "brown water," the weight of the evidence is against a finding that the Veteran set foot in Vietnam or went in an inland waterway.

As to the Veteran's claim that the water caused him to come in contact with Agent Orange when he was off the shore of Vietnam, the Board emphasizes that, in this case, the Veteran has not established a credible factual foundation for establishing exposure to Agent Orange at any time.  Merely reporting that he was near the coast of Vietnam does not establish exposure.

Finally, while the Board is required to review all issues reasonably raised from a liberal reading of the record, when there is "no evidentiary support for a particular theory of recovery," the Board need not consider such theory.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  In this case, there is no evidentiary support for any theory of recovery other than service connection on the basis of the presumption of herbicide exposure.  

In any event, the lay and medical evidence reflects that diabetes mellitus did not manifest in service as the endocrine system was normal on the separation examination, and diabetes mellitus did not manifest within the one year presumptive period or for many years thereafter.  Although the Veteran testified that he had irregular blood tests shortly after separation, the Veteran indicated that a physician did not render a diagnosis of diabetes mellitus until many years later; particularly, approximately 15 years prior to the August 2013 hearing.  The Board also notes that the Veteran filed a claim for service connection for hepatitis in August 1974.  By rating decision dated in May 1974, the RO indicated that the Veteran underwent a premarital examination and the laboratory reports indicated hepatitis or liver disease.  He was subsequently referred to a VA clinic and a diagnosis of probable infectious hepatitis was rendered.  As such, the evidence provides that diabetes mellitus did not manifest until many years after service.  There is also no claim or evidence that diabetes mellitus is related to service other than the Veteran's argument that it was due to Agent Orange exposure as discussed above.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for diabetes mellitus, type II.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Tinnitus

The Veteran asserts that his current tinnitus is due to his exposure to loud and harmful noise during his period of active service.

On the March 2010 VA examination, the Veteran complained of ringing in his ears and tinnitus was diagnosed.  In addition, a review of the service personnel records shows that the Veteran's military occupation specialties included that as an electrical repairman in the Navy on the USS Juneau.  The Veteran testified in August 2013 that he was exposed to loud noise while working in the engine room of the ship.  Given this factual background, his assertions of exposure to significant noise is found to be consistent with the circumstances of his service.  As such, in-service noise exposure is acknowledged.  38 U.S.C.A. § 1154(a).  

The dispositive question in this case is thus whether the Veteran's current tinnitus is related to his in-service noise exposure.

The March 2010 VA examiner found that tinnitus was not related to service.  The examiner noted that the Veteran's tinnitus had its onset 13 years prior to the examination as a result of being an "avid hunter" after service.  In the February 2011 VA Form 9 and June 2011 statement, the Veteran reported that he specifically told the examiner that he noticed how loud the tinnitus was 13 years prior to the examination, but that he had experienced ringing in his ears since service.  He further reported that even though he hunted after service, he was not an avid hunter and only hunted approximately one time per year.  He further endorsed no post-service noise exposure as a teacher for 30 years.  

The Board notes that the March 2010 VA examiner opined that the Veteran's hearing loss disability was at least as likely as not related to his in-service acoustic trauma.  

The Veteran is competent to testify about the ringing in his ears and its onset.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that ringing in the ears is capable of lay observation).  The Board also finds the testimony credible and consistent with the evidence of record.  The March 2010 VA examiner's opinion is thus based on inaccurate factual premises, namely, that the Veteran had excessive post-service noise exposure as an "avid hunter" and that his tinnitus had its onset 13 years prior to the examination.  The March 2010 VA examiner's opinion is therefore entitled to little, if any, probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

There is no medical opinion linking the Veteran's tinnitus to service.  Such medical nexus evidence, however, is not always required to establish service connection.  In this case, there is competent, credible evidence that the Veteran was exposed to loud noise in service, experienced tinnitus in and since service, and that his current tinnitus is thus related to his in-service noise exposure.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (providing that lay testimony regarding observations of symptoms "may provide sufficient support for a claim of service connection, and it is error for the Board to require medical evidence to support that lay evidence").

As the weight of the competent evidence supports a nexus between the current tinnitus and in-service acoustic trauma, service connection for tinnitus must be granted.  


ORDER

Service connection for diabetes mellitus, type II, to include as due to exposure to herbicides is denied.  

Service connection for tinnitus is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


